U.S. RSU Form (Non-Employee Director)
VARIAN MEDICAL SYSTEMS, INC.
Fifth Amended and Restated 2005 Omnibus Stock Plan
RESTRICTED STOCK UNIT AGREEMENT
Varian Medical Systems, Inc. (the “Company”) hereby awards to the designated
member (the “Director”) of the Company’s Board of Directors (the “Board”),
Restricted Stock Units under the Company’s Fifth Amended and Restated 2005
Omnibus Stock Plan (the “Plan”). The Restricted Stock Units awarded under this
Restricted Stock Unit Agreement (the "Agreement") consist of the right to
receive shares of common stock of the Company (“Shares”). The Grant Date is set
forth below. Subject to the provisions of Appendix A of this Agreement
("Appendix A") (attached) and of the Plan, the principal features of this award
are as follows:
Grant Date:   [DATE]
Total Number of Restricted Stock Units:   [NUMBER A]
Scheduled Vesting Date(s):
Number of Restricted Stock Units
[The earlier of (i) the one-year anniversary of the
Grant Date or (ii) the next Annual Meeting of
Stockholders that occurs after the Grant Date][100% of NUMBER A]



Your signature below (or otherwise any acceptance of the Restricted Stock Units
and any Shares hereunder) indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units covered by this award is contained in
Paragraphs 2 through 6 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. YOU CAN
REQUEST A COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES OFFICE IN
PALO ALTO, CALIFORNIA. TO THE EXTENT ANY CAPITALIZED TERMS USED IN APPENDIX A
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.





--------------------------------------------------------------------------------

        











VARIAN MEDICAL SYSTEMS, INC.DIRECTORBy:Title:[NAME]






        A-2

--------------------------------------------------------------------------------



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1.Award. The Company hereby awards to the Director under the Plan as a separate
incentive in connection with his or her service on the Board, and not in lieu of
any other compensation for his or her services, an award of [NUMBER A]
Restricted Stock Units on the date hereof, subject to all of the terms and
conditions in this Agreement and the Plan.
2. Vesting Schedule. Except as provided in Paragraphs 2, 3, 5 and 6, the
Restricted Stock Units subject to this Agreement shall vest as to one-hundred
percent (100%) of the Shares covered by this Award on the earlier of (i) the
one-year anniversary of the Grant Date or (ii) the next Annual Meeting of
Stockholders that occurs after the Grant Date, but in no event shall vesting
occur later than March 15 of the calendar year following the calendar year of
the Grant Date (the "Vesting Date(s)"). The Restricted Stock Units shall not
vest in accordance with any of the provisions of Paragraph 2 unless the Director
(a) shall have continuously served on the Board through the Vesting Date(s) or
(b) shall have had a Termination of Service due to Retirement or Disability at
any time following the Grant Date, in which case, vesting and settlement shall
accelerate to the date of Retirement or Disability.
3. Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting and settlement of the balance, or some lesser portion of
the balance, of the unvested Restricted Stock Units at any time. If so
accelerated, such Restricted Stock Units shall be considered as having vested as
of the date specified by the Committee.
4. Forfeiture. Except as provided in Paragraphs 2, 3, 5 and 6 and
notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units which have not vested at the time of the Director’s
Termination of Service shall thereupon be forfeited.
5. Death of Director. In the event of the Director's death, the Vesting Date(s)
of the Restricted Stock Units subject to this Agreement shall fully accelerate
and all of the Restricted Stock Units subject to this Agreement shall be settled
at the time of the Director's death. Any distribution or delivery to be made to
the Director under this Agreement shall, if the Director is then deceased, be
made to the Director’s designated beneficiary, or if either no beneficiary
survives the Director or the Committee does not permit beneficiary designations,
to the administrator or executor of the Director’s estate. Any designation of a
beneficiary by the Director shall be effective only if such designation is made
in a form and manner acceptable to the Committee. Any transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.
6. Change in Control. In the event of a Change in Control, the Vesting Date(s)
of the Restricted Stock Units subject to this Agreement shall fully accelerate
and all of the Restricted Stock Units subject to this Agreement shall be settled
at the time of the Change in Control, provided the Director is serving on the
Board immediately prior to the Change in Control. A “Change in Control” shall be
deemed to have occurred as of the date of the first to occur of the following
events:





--------------------------------------------------------------------------------



(a) Any Person or Group (other than a Person or Group who effectively controls
the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi)) acquires stock of the Company that, together with stock held
by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change in
Control. An increase in the percentage of stock owned by any Person or Group as
a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
subsection. This subsection applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;
(b) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to effectively control the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi), the acquisition of additional stock by the same
Person or Group is not considered to cause a Change in Control;
(c) A majority of members of the Company’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or
(d) Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to an entity
that is controlled by the shareholders of the Company immediately after the
transfer as follows:
i. A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
ii. An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;
iii. A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or
iv. An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.
For purposes of clauses (ii), (iii), and (iv) above, a Person’s or a Group’s
status is determined immediately after the transfer of assets.





--------------------------------------------------------------------------------



For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof or any other person, in each case, to the extent consistent with
Treasury Regulation Section 1.409A-3(i)(5). The term “Group” shall have the
meaning set forth in Treasury Regulation Section 1.409A-3(i)(5), or any
successor thereto in effect at the time a determination of whether a Change of
Control has occurred is being made.


7.  Settlement of Restricted Stock Units; Dividend Equivalents.
(1)  Status as a Creditor. Unless and until Restricted Stock Units have vested
in accordance with Paragraph 2, 3, 5 or 6 above, the Director will have no
settlement right with respect to any Restricted Stock Units. Prior to settlement
of any vested Restricted Stock Units, the vested Restricted Stock Units will
represent an unfunded and unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. The Director is an unsecured
general creditor of the Company, and settlement of Restricted Stock Units is
subject to the claims of the Company’s creditors.
(1) Form and Timing of Settlement. Restricted Stock Units will automatically be
settled in the form of Shares upon the applicable vesting of the Restricted
Stock Units pursuant to Paragraph 2, 3, 5 or 6 above but in no event later than
March 15 of the calendar year following the calendar year of the Grant Date.
Fractional Shares will not be issued upon the vesting of Restricted Stock Units.
Where a fractional Share would be owed to the Director upon the vesting of
Restricted Stock Units, a cash payment equivalent will be paid in place of any
such fractional Share using the Fair Market Value on the relevant settlement
date.
(1) Dividend Equivalents. Restricted Stock Units will accrue dividend
equivalents in the event cash dividends are paid with respect to the Shares
having a record date on or after the Grant Date and prior to the date on which
the Restricted Stock Units are settled. Such dividend equivalents will be
converted into cash and paid, if at all, at the same time and otherwise under
the same terms and conditions as apply to the underlying Restricted Stock Units.
8. Tax Liability and Withholding. The Company or one of its Affiliates may
assess any applicable tax liability and requirements (including any social
contributions, required deductions, or other payments) in connection with the
Director’s participation in the Plan, including, without limitation, any tax
liability associated with the grant or vesting of the Restricted Stock Units or
sale of the underlying shares (the “Tax Liability”). These requirements may
change from time to time as laws or interpretations change. Regardless of the
Company’s or the Affiliate’s actions in this regard, the Director hereby
acknowledges and agrees that any Tax Liability shall be the Director’s
responsibility and liability. Prior to the relevant taxable event, the Director
hereby acknowledges and agrees that the Company (and any Subsidiary or
Affiliate) may satisfy all its obligations related to the Tax Liability, if any,
by withholding all or a portion of any Shares that otherwise would be issued to
the Director upon settlement of the vested Restricted Stock Units; provided that
amounts withheld shall not exceed the amount necessary to satisfy the Company’s
tax withholding obligations. Such withheld Shares shall be valued based on the
Fair Market Value as of the date the withholding obligations are satisfied.
Furthermore, the Director agrees to pay the Company or the Affiliate any Tax
Liability that cannot be satisfied by



--------------------------------------------------------------------------------



the foregoing methods. The Director further acknowledges and agrees that he
solely is responsible for filing all relevant documentation that may be required
in relation to the Restricted Stock Units or any Tax Liability (other than
filings or documentation that is the specific obligation of the Company or any
Subsidiary or Affiliate pursuant to applicable law) such as but not limited to
personal income tax returns or reporting statements in relation to the grant or
vesting of the Restricted Stock Units, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents. The Director further acknowledges that the
Company makes no representations or undertakings regarding the treatment of any
Tax Liability and does not commit to and is under no obligation to structure the
terms or any aspect of the Restricted Stock Unit to reduce or eliminate the
Director’s Tax Liability or achieve any particular tax result. The Director also
understands that applicable law may require varying Restricted Stock Unit or
Share valuation methods for purposes of calculating any Tax Liability, and the
Company assumes no responsibility or liability in relation to any such valuation
or for any calculation or reporting of income or Tax Liability that may be
required of the Director under applicable law. Further, if the Director has
become subject to Tax Liability in more than one jurisdiction, the Director
acknowledges that the Company or any Subsidiary or Affiliate may be required to
withhold or account for Tax Liability in more than one jurisdiction.
9. Rights as Stockholder. Neither the Director nor any person claiming under or
through the Director shall have any of the rights or privileges of a stockholder
of the Company in respect of any Restricted Stock Units (whether vested or
unvested) unless and until such Restricted Stock Units are settled in Shares and
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Director. After such issuance, recordation and delivery, the Director shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
10. Acknowledgments. The Director acknowledges and agrees to the following:
•The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time;
•The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past;
•All determinations with respect to such future Restricted Stock Units, if any,
including but not limited to, the times when the Restricted Stock Units shall be
granted or when the Restricted Stock Units shall vest, will be at the sole
discretion of the Committee;
•The Director’s participation in the Plan is voluntary;
•The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Director’s service contract (if
any), except as may otherwise be explicitly provided in the Director’s service
contract (if any);
•The Restricted Stock Units are not part of normal or expected compensation for
any purpose;
•The future value of the Shares is unknown and cannot be predicted with
certainty; further, neither the Company nor any Subsidiary or Affiliate is



--------------------------------------------------------------------------------



responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any Subsidiary or
Affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units or Shares (or the
calculation of income or Tax Liability thereunder).
•Any cross-border cash remittance made to pay any Tax Liability in relation to
the Restricted Stock Units or transfer proceeds received upon the sale of Shares
must be made through a locally authorized financial institution or registered
foreign exchange agency and may require the Director to provide to such entity
certain information regarding the transaction.
•No claim or entitlement to compensation or damages arises from the termination
of the Award or diminution in value of the Restricted Stock Units or Shares, and
the Director irrevocably releases the Company and its Affiliates from any such
claim that may arise;
•Neither the Plan nor the Restricted Stock Units shall be construed to create a
service relationship where such relationship did not otherwise already exist;
and
•The Company is not obligated, and will have no liability for failure to issue
or deliver any Shares upon vesting of the Restricted Stock Units unless such
issuance or delivery would comply with applicable laws.
•The Company reserves the right to impose other requirements on the Director’s
participation in the Plan, on the Restricted Stock Units and the Shares, and on
any other award or Shares acquired under the Plan, or take any other action, to
the extent the Company determines it is necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan. The
Director agrees to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, the applicable laws of the
country in which the Director is residing or providing services in at the time
of grant or vesting of the Restricted Stock Units or duirng the ownership or
sale of Shares received pursuant to the Restricted Stock Units (including any
rules or regulations governing securities, foreign exchange, tax, labor, or
other matters) may subject the Director to additional procedural or regulatory
requirements that he solely is and will be responsible for and must fulfill.
Such requirements may be outlined in but are not limited to the Country-Specific
Addendum (the “Addendum”) attached hereto, which forms part of the Restricted
Stock Unit Agreement and Appendix A. Notwithstanding any provision herein, the
Director’s participation in the Plan shall be subject to any applicable special
terms and conditions or disclosures as set forth in the Addendum. The Director
also understands and agrees that if he works, resides, moves to, or otherwise is
or becomes subject to applicable laws or company policies of another
jurisdiction at any time, certain country-specific notices, disclaimers and/or
terms and conditions may apply to him as from the date of grant, unless
otherwise determined by the Company in its sole discretion.
11. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other



--------------------------------------------------------------------------------



reorganization, the Company’s common stock shall be increased, reduced or
otherwise changed, the Restricted Stock Units shall, subject to Section 409A of
the Code, be properly adjusted.
12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 3100 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.
13. Restrictions on Transfer. Except as provided in Paragraph 5 above, this
award and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this award, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this award and the rights and privileges conferred hereby immediately shall
become null and void. Regardless of whether the transfer or issuance of the
Shares to be issued pursuant to this Agreement has been registered under the
Securities Act of 1933, as amended (the "1933 Act") or has been registered or
qualified under the securities laws of any state, the Company may impose
additional restrictions upon the sale, pledge, or other transfer of the Shares
(including the placement of appropriate legends on stock certificates and the
issuance of stop-transfer instructions to the Company’s transfer agent) if, in
the judgment of the Company and the Company’s counsel, such restrictions are
necessary in order to achieve compliance with the provisions of the 1933 Act,
the securities laws of any state, or any other law. Stock certificates
evidencing the Shares issued pursuant to this Agreement, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable laws or pursuant to this Agreement.
14. Binding Agreement. Subject to the limitation on the transferability of this
award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
15. Conditions for Issuance of Certificates for Stock. The Shares deliverable to
the Director upon settlement of vested Restricted Stock Units may be either
previously authorized but unissued Shares or issued Shares which have been
reacquired by the Company. Subject to Section 409A of the Code, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the approval or other clearance
from any state or federal governmental regulatory body, which the Committee
shall, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the Vesting Date(s) as
the Committee may establish from time to time for reasons of administrative
convenience.
16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this



--------------------------------------------------------------------------------



Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California and agree that any such litigation shall be conducted
only in the courts of California or the federal courts of the United States
located in California and no other courts.
18. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Director, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.
19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
20. Severability. In the event that any provision in this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Director expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
22. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.
23. Authorization to Release and Transfer Necessary Personal Information. The
Director hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data by and among,
as applicable, the Company and the Affiliates for the exclusive purpose of
implementing, administering and managing the Director’s participation in the
Plan. The Director understands that the Company and the Affiliates may hold
certain personal information about the Director including, but not limited to,
the Director’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number),
compensation, nationality, number of Shares held and the details of all
Restricted Stock Units or any other entitlement to Shares awarded, cancelled,
vested, unvested or outstanding for the purpose of implementing, administering
and managing the Director’s participation in the Plan (the “Data”). The Director
understands that the Data may be transferred to the Company or any of the
Affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Director’s country or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Director’s country.
The Director understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Director authorizes the recipients to
receive, possess, use, retain and transfer the Data, in



--------------------------------------------------------------------------------



electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data to a broker or other third party assisting with the
administration of Restricted Stock Units under the Plan or with whom Shares
acquired pursuant to the vesting of the Restricted Stock Units or cash from the
sale of such Shares may be deposited. Furthermore, the Director acknowledges and
understands that the transfer of the Data to the Company or the Affiliates or to
any third parties is necessary for his or her participation in the Plan. The
Director understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Director understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting his or her local human resources representative in writing. The
Director further acknowledges that withdrawal of consent may affect his or her
ability to vest in or realize benefits from the Restricted Stock Units, and his
or her ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Director
understands that he or she may contact his or her local human resources
representative.
24. [Electronic Delivery: By executing this Agreement or otherwise accepting the
Restricted Stock Units in accordance with procedures established by the Company,
the Director consents to the electronic delivery of the Plan documents and this
Agreement.] To the extent the Director has been provided with a copy of the
Restricted Stock Unit Agreement, the Plan, or any other documents relating to
this grant in a language other than English, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.
25. [Execution of this Agreement: Execution of this Agreement, whether in
writing or electronic, shall have the same binding effect and shall fully bind
the Director and the Company to all of the terms and conditions set forth in
this Agreement and the Plan.]




o 0 o
COUNTRY-SPECIFIC ADDENDUM


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who work or reside in the
countries listed below and that may be material to their participation in the
Plan. Such notices, disclaimers, and/or terms and conditions may also apply, as
from the date of grant, if the recipient of Restricted Stock Units moves to or
otherwise is or becomes subject to the applicable laws or company policies of
the country listed. However, because foreign exchange regulations and other
local laws are subject to frequent change, the Director is advised to seek
advice from his own personal legal and tax advisor prior to accepting the
Restricted Stock Unit or exercising anor holding or selling Shares acquired
under the Plan. The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Director’s
acceptance of the Restricted Stock Unit or participation in the Plan. Unless
otherwise noted below, capitalized terms shall have the same meaning assigned to
them under the Plan and the Restricted Stock Unit Agreement, including Appendix
A. This Addendum forms part of the Restricted Stock Unit Agreement and Appendix
A and should be read in conjunction with the Plan.





--------------------------------------------------------------------------------



Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Restricted Stock Unit
Agreement, Appendix A (of which this Addendum is a part), the Plan, and any
other communications or materials that may be received regarding participation
in the Plan do not constitute advertising or an offering of securities outside
the United States, and the issuance of securities described in any Plan-related
documents is not intended for public offering or circulation in the Director’s
jurisdiction.



Singapore
Securities Law Notice
This offer and Shares to be issued hereunder shall be made available only to an
employee, director, or other “qualifying person” of the Company or its
Subsidiary or Affiliate, in reliance on the prospectus exemption set out in
Section 273(1)(f) of the Securities and Futures Act (Chapter 289) of Singapore
(“the SFA”). This offer is not made with a view to the Shares being subsequently
offered for sale or sold to any other party in Singapore.  In accepting this
offer, the Director understands and acknowledge that this Agreement and/or any
other document or material in connection with this offer and the Shares
hereunder have not been and will not be lodged, registered or reviewed by the
Monetary Authority of Singapore. Any and all Shares to be issued hereunder shall
therefore be subject to the general resale restriction under Section 257 of the
SFA, and the Director undertakes not to make any subsequent sale in Singapore,
or any offer of sale in Singapore, of any of the Shares (received upon vesting)
unless that sale or offer  in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) other than Section 280 of the SFA.


Director Reporting
If the Director is a director or shadow director of a Singapore-incorporated
Subsidiary or Affiliate of the Company, he may be subject to special reporting
requirements with regard to the acquisition of Shares or rights over Shares. The
Director should contact his personal legal advisor for further details if he is
a director or shadow director of a Singapore Subsidiary or Affiliate.


Exit Tax / Deemed Exercise Rule
If the Director has received Restricted Stock Units in relation to employment or
service in Singapore, please note that if, prior to the vesting of the
Restricted Stock Units, he is 1) a permanent resident of Singapore and leaves
Singapore permanently or is transferred out of Singapore; or 2) neither a
Singapore citizen nor permanent resident and either ceases employment in
Singapore or leaves Singapore for any period exceeding 3 months, it is possible
he may be taxed on the unvested RSUs on a “deemed exercise” basis, even though
the RSUs have not yet vested.  The Director should discuss the relevant tax
treatment with his personal tax advisor. 






